UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7829


BILLY CARL ADAMS,

                       Plaintiff – Appellant,

          v.

CHADWICK PHILLIPS, T. Probation and Parole, District 28;
DOUGLAS A. IRVING, Supervisor District 28, Radford, VA;
MELISSA DANCY HENDERSON, Probation and Parole, District 16;
SAMUEL D. ARNOLD, Chief Probation and Parole Officer,
District 15; BRENT W. DUNCAN, Probation and Parole Officer,
District 15; ABBY H. FEDOR, Deputy Chief Probation and
Parole Officer, District 15,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Jr., District
Judge. (7:14-cv-00506-JPJ-RSB)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Carl Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy Carl Adams appeals the district court’s order denying

relief   on    his    42   U.S.C.   § 1983   (2012)    complaint.        We   have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for    the    reasons    stated   by    the    district      court.

Adams v. Phillips, No. 7:14-cv-00506-JPJ-RSB (W.D. Va. Nov. 17,

2014).     We deny Adams’ motion for appointment of counsel.                     We

dispense      with    oral   argument    because      the    facts    and     legal

contentions     are    adequately    presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2